Citation Nr: 1626361	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served in the Nevada Army National Guard from September 2000 to August 2002.  He was granted service connection for a seizure disorder, and, therefore, has attained Veteran status for this particular disability. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

The Veteran's temporary education file and electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Service department evidence shows that the Veteran served more than 30 continuous days from September 2000 to August 2002 and received a discharge of under honorable conditions (general discharge) for failure to ship to Phase II training.  

2.  The Veteran's service-connected seizure disorder was the underlying reason for his failure to ship to Phase II training.  



CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Since the Board is granting the only claim decided herein, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she satisfies certain requirements.  One provision requires that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2015).  It is this provision under which the Veteran establishes eligibility.

The claims file includes Department of Defense (DoD) orders 094-005, which indicate that the Veteran was ordered to initial active duty for training under 10 U.S.C. § 672(d) on June 7, 2001.  A November 2010 printout from Veterans Information Solution indicates that the Veteran had active service with the Army National Guard from June 7, 2001 to June 30, 2001 (24 days), and from January 1, 2002 to March 31, 2002 (90 days).  The Veteran's Report of Separation and Record of Service indicates that he had initial active duty training (INADT) from June 06, 2001 to August 16, 2001.  The AOJ also contacted the Department of Defense (DoD) and was informed that the Veteran attended Phase I (Basic Training) from June 6, 2001, to August 16, 2001, but was discharged effective August 1, 2002 for failure to ship to Phase II.  See DoD responses in October 2006, and November 2010.  An August 2002 discharge order from the Nevada Office of the Adjutant General indicates that the Veteran was discharged effective August 1, 2002.  The listed authority was "Para 8-26n Failure to Ship to Training."  The type of discharge was uncharacterized.  

As an initial matter, the Board notes that the Veteran has qualifying service.  He was ordered to full-time service in the National Guard pursuant to 10 U.S.C. §672(d), which references section 12301.  See 38 U.S.C.A. § 3301(1)(B),(C).  

The record reflects that the Veteran had a seizure in July 2001 and was put on Dilantin.  An April 2002 Developmental Counseling Form notes that the there was a question as to whether the Veteran could ship to Phase II training while still on his seizure medication.  A note in the file indicates that it was considered a permanent disability due to his medication and no waiver was recommended.  In May 2002, his unit commander recommended that the Veteran be discharged for failure to meet fitness standards, noting that a medical waiver had been requested and denied.  

In a December 2003 rating decision, the AOJ granted the Veteran's claim for service connection for a seizure disorder, effective from August 2, 2002.  

Based on the foregoing, the Board finds that it is clear that the Veteran did not ship to Phase II training because of the medication used to treat his service-connected seizure disorder and that this was the underlying reason for his discharge.  The Board acknowledges that the actual narrative reason for separation according to the Veteran's discharge orders is the failure to ship to Phase II training.  In other words, a service department has not explicitly determined that the Veteran was discharged from active duty due to a disability, much less a service-connected disability.  Technically, the Veteran's discharge was an administrative one and not a medical one.  

Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute of 38 U.S.C.A. § 3311(b) and its implementing regulation of 38 C.F.R. § 21.9520(b) both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  The Board has been mindful of these points in deciding the instant claim. 

In summary, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected disability.  Accordingly, he met the requirements to establish basic eligibility for Post-9/11 GI Bill education benefits under 38 C.F.R. § 21.9520(b), and his claim is granted.


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


